Citation Nr: 0942714	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  04-29 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan 


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee injury.

3.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Veteran participated in an informal conference at the RO 
in February 2005 and the notes from that proceeding have been 
associated with the claims folder.  This matter was 
previously before the Board in November 2007 at which time 
the case was remanded for further development.  As the Board 
noted in the November 2007 remand, the Veteran submitted a 
statement in September 2003 disagreeing with the RO's January 
2003 rating decision denying his claims of entitlement to 
service connection for back, left knee and left foot 
disabilities.  Rather than constructing this statement as a 
Notice of Disagreement (NOD), the RO construed the statement 
as a claim to reopen the January 2003 denial.  However, as 
this statement was submitted within one year of the January 
2003 denial, the Board construed it as a valid NOD and 
therefore addressed the claims on their merits as opposed to 
claims to reopen.  See 38 C.F.R. §§ 20.302, 20.1103.

The Veteran's appeal included the RO's January 2003 denial of 
the claim of entitlement to service connection for 
hypertension.  However, the RO subsequently granted this 
claim in June 2009.  As this is considered a full grant of 
the benefit sought with respect to this issue, it is no 
longer in appellate status and will not be further addressed.  
See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2005, the Veteran filed a claim for service 
connection for depression.  This matter has not been 
developed for appellate review and is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  The Veteran does not presently have a back disability.

2.  The Veteran does not presently have a left knee 
disability.

3.  The Veteran's mild hallux valgus, left, and mild 
osteoarthritic changes in the left first metatarsal 
phalangeal joint with hypertrophic osteophyte formation and 
calcified density are attributable to service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a back disability that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The Veteran does not have a left knee disability that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  Resolving reasonable doubt in the Veteran's favor, mild 
hallux valgus, left, and mild osteoarthritic changes in the 
left first metatarsal phalangeal joint with hypertrophic 
osteophyte formation and calcified density were incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO initially furnished VCAA notice 
to the appellant with respect to the issues on appeal in July 
2002.  As this letter was prior to the January 2003 rating 
decision on appeal, the express requirements set out by the 
United States Court of Appeals for Veterans Claims (Court) in 
Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2002 letter as well as in letters dated in 
February 2004 and December 2007, the RO informed the 
appellant of the evidence needed to substantiate these 
claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the appellant to provide any evidence 
in the appellant's possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In this case, the Board finds that 
the appellant is not prejudiced by a decision at this time 
since he was notified of the disability rating and effective 
date elements in a letter dated in March 2006.

The Board also finds that all necessary assistance has been 
provided to the appellant with respect to these claims 
including requesting pertinent VA medical records.  The 
appellant was also afforded VA examinations, the content and 
adequacy of which is discussed below.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Additionally, the appellant 
was provided with the opportunity to testify at a Board 
hearing, which he declined.  However, as noted in the 
introduction above, he did participate in an informal 
conference at the RO in February 2005.   

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

The Veteran's service treatment records show that he had a 
normal clinical evaluation of his spine, lower extremities 
and feet at his enlistment examination in May 1987.  They 
further show that in April 1988 he sustained a left knee 
contusion while playing football.  He reportedly fell on his 
knee while coming down from a rebound.  He was prescribed 
Naprosyn and advised to elevate the knee and use ice for 24 
hours.  These records also show that in July 1989 the Veteran 
sprained his left ankle while playing basketball.  X-rays 
were negative for a fracture.

Service treatment records in August 1989 reflect the 
Veteran's complaints of low back pain after falling backwards 
off of a chair and onto a bedrail.  He was found to have no 
neurological complaints and was assessed as having low back 
muscle spasm (middle) and mechanical low back pain.  X-rays 
revealed no acute fracture dislocation.  The Veteran was 
prescribed heat and strict bed rest for 48 hours.

Service treatment records in June 1990 show that the Veteran 
was treated for left thigh pain after his left thigh was 
reportedly struck by someone's knee during a basketball game.  
He was assessed as having a soft tissue injury.  

Additional service treatment records in June 1990 show that 
the Veteran again sprained his left ankle while playing 
basketball after someone landed on it causing a twisting 
motion.  X-rays revealed closed extraarticular fractures of 
the medial aspect head talus on the left and the lateral 
aspect of the MTP (metatarsophalangeal) on the 1st 
metatarsal.  The Veteran was prescribed Motrin and advised to 
elevate and ice the ankle for 24 hours and then apply heat 
for 24 hours.  He was also given crutches and a splint.  A 
walking cast was also applied.  The Veteran underwent 
physical therapy due to the fractures in July 1990.  He was 
seen at a medical facility in July 1990 where he reported 
that his left foot had been fine until he experienced pain 
getting out of bed in the morning.  Findings revealed mild 
tenderness of the 1st MT (metatarsal) at the MTP joint.  
There were no gross deformities, ecchymosis or edema.  X-rays 
taken in July 1990 demonstrated a well healed fracture by 
report.  The Veteran was assessed as having healed fracture 
head of talus and 1st MT.  

Service treatment records in August 1991 show that the 
Veteran was being seen for a follow up of low back pain as he 
had been seen on two prior occasions.  He denied trauma and 
reported the gradual onset of left-sided pain while playing 
basketball three weeks earlier.  He was noted to be improved 
with only mild discomfort.  He was assessed as having left 
paraspinal muscle strain/spasm/tenderness.  

At his separation examination in August 1991, the Veteran 
revealed a normal clinical evaluation of his spine, lower 
extremities and feet.  His August 1991 Report of Medical 
History states that he had a fracture of the left foot in 
1989 with no sequelae.  Also noted was history of mechanical 
back pain and left knee pain with no active problems at that 
time.  

VA treatment records, spanning the period from 2001 to 2008, 
are devoid of any complaints or diagnoses regarding the 
Veteran's left knee or back.  They do show treatment 
throughout this period for the Veteran's left foot problems.  
These records reflect repeated complaints by the Veteran of 
left foot pain and of a chip fracture injury to his left foot 
in service.  There are no other reports of left foot injuries 
in these records.  X-rays taken of the Veteran's left foot in 
October 2001 revealed mild degenerative changes in the first 
metatarsophalangeal joint.  There was no fracture or 
deformity.  Minimal midfoot degenerative changes were also 
suggested by these x-rays.  Because of the Veteran's 
complaints of pain in the area of the 5th left metatarsal 
base, a computerized tomography scan of the left lower 
extremity was performed in February 2004.  The results 
revealed a painful osseous nodule in the areas of the 4th to 
5th metatarsal base areas.  Arthrosis was to be ruled out.  
Left foot x-rays taken by VA in August 2004 revealed hallux 
valgus deformity of the great toe with degenerative changes 
at 1st metatarsophalangeal joint and bunion formation.  

Social Security Administration records show that the Veteran 
applied for disability benefits in May 2004 because of a left 
foot injury, back pain, high blood pressure and water on the 
knees.  These records include a notation that "MER" was 
reviewed and that the Veteran was seen for arthralgia of the 
LS spine in December 2003, and reported feeling better in a 
follow-up in February 2004.  A determination by SSA in June 
2004 found that the Veteran's condition was not severe enough 
to be considered disabling.    

VA outpatient records in October 2004 diagnose the Veteran as 
having hallux limitus left foot, dorsal foot pain.  

The Veteran attended an informal conference in February 2005 
where he reported that since his service treatment records 
show treatment for the claimed disabilities, his records 
should be reviewed by a doctor to see if there was any 
relationship between his present problems and service.  

During a February 2006 VA examination, the Veteran reported 
constant left foot pain with painful toe joints for the last 
12 to 13 years.  He said the pain was getting worse and that 
he used arch supports.  He said he had difficulty standing 
and walking.  He also reported that he was not employed at 
that time.  X-rays of the lumbosacral spine and left knee 
were normal.  X-rays of the left foot revealed mild arthritis 
of the MT joint.  The Veteran was diagnosed as having normal 
lumbar spine and left knee without any residual of injury and 
mild arthritis of the MT joint of the left big toe with minor 
digital hallux valgus.  The examiner indicated that he had 
reviewed the Veteran's claims file and that it was his 
opinion that there was no association between the Veteran's 
current complaints and the ones he encountered in service.  

In a May 2006 statement (VA Form 21-4138), the Veteran said 
that he had been receiving treatment at the VAMC in Detroit 
since 2000.

During a VA podiatry consult in September 2006, the Veteran 
was diagnosed as having mild hallux valgus on the left with 
history of old injury, symptomatic.  He was also diagnosed as 
having metatarsalgia, numbers 1 through 5, left foot.  In 
December 2006, the Veteran was diagnosed by VA as having 
congenital pes planus.  In June 2007, he was seen at a VA 
ambulatory care outpatient clinic complaining of left foot 
pain for several years.  An October 2007 VA record relays 
that the Veteran had an abnormal foot x-ray secondary to old 
injury.  

In written argument in October 2007, the Veteran's 
representative explained that the Veteran was a homeless 
veteran and had not received any treatment for his back prior 
to his 2006 VA examination.  He went on to note that the 
Veteran had been treated for a left knee contusion and pain 
in the knee and thigh region in service and again complained 
of knee pain during a VA examination, as well as pain on 
range of motion.  He further asserted that the Veteran's foot 
problems in service predisposed him to his current 
conditions, including hallux valgus deformity.

Foot x-rays taken during a November 2007 VA podiatry 
consultation showed mild osteoarthritic changes in the first 
metatarsal phalangeal joint with hypertrophic osteophyte 
formation, calcified density at the lateral aspect of the 
joint thought to possibly be secondary to osteophyte 
formation or old injury, and mild pes planus deformity.  The 
Veteran was diagnosed during a VA podiatry consult in 
November 2007 as having left foot neuritis and left bunion 
deformity.  He underwent a peripheral nerve block of the left 
foot in November 2007.  The Veteran returned to the VA 
podiatry clinic in April 2008 where he was diagnosed as 
having improved left foot neuritis, nonpainful HAV, left 
first metatarsal "IS" pain with sub 2nd metatarsalgia and 
hypopigmentation left foot secondary to injection therapy.    

During a VA examination in July 2008, the Veteran complained 
of left foot pain as well as occasional pain in his left knee 
with a popping sensation.  He complained of tenderness 
between the first and second metatarsals.  He had no noted 
history of acute episode of excruciating low back pain during 
the last 12 months and no radiation of pain to his legs, but 
complained of back soreness.  X-rays of the left knee and 
foot were normal.  Lumbosacral spine x-rays revealed a 
suspicion of a spina bifida occulta at the L5 level, 
otherwise the x-rays were normal.  The Veteran was diagnosed 
as having normal left knee, possible neuroma of the left 
foot, but no residual of bony injury, and normal lumbosacral 
spine except suspicion of a small spina bifida occult.  The 
examiner opined that the diagnoses were less likely than not 
due to [the Veteran's] military service.  

In an addendum opinion in September 2008, the July 2008 VA 
examiner explained that the rationale for his opinion that it 
was unlikely that the Veteran's left knee and back complaints 
were related to service was because there was " no record of 
back and leg injury as related to his military service" and 
because his clinical examination revealed nothing 
significantly abnormal as far as his left knee and lower back 
were concerned.  He did state that there was a suspicion of 
spina bifida, in the lower back by x-ray, but that this was a 
developmental condition unrelated to any symptoms.  He 
further explained that "it is at least as likely as not" 
that the Veteran's left foot is related to service since 
there was a history of injury to his left foot and locally 
there was tenderness during the clinical examination.  He 
went on to note that there was nothing radiologically 
significant except some degenerative changes of the MP joint 
that were degenerative in nature and not the type of injury 
as the Veteran described.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009). Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Back and Left Knee Disabilities

The Veteran claims service connection for back and left knee 
disabilities as a result of injuries to his left knee and 
back in service.  His service treatment records indeed show 
that he injured his left knee in service in April 1988 while 
playing basketball and was diagnosed as having a left knee 
contusion.  They also show that he was treated for low back 
pain in August 1989 after falling backwards off of a chair 
onto a bedrail.  X-rays were negative for acute fracture or 
dislocation.  He was diagnosed as having low back muscle 
spasm and mechanical low back pain.  There are no other 
complaints or treatment for the left knee or back in service 
and the Veteran had a normal clinical evaluation of the lower 
extremities and spine at his separation examination in March 
1970.  

Postservice records are entirely devoid of any complaints or 
treatment for back or left knee problems other than a 
notation in his SSA records that a "MER" review showed that 
he was seen for arthralgia of the lumbosacral spine in 
December 2003 and reported feeling better in February 2004.  
In regard to pain, the Board notes that pain alone does not 
in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  The postservice records include 
numerous VA treatment records from 2001 to 2008.  Although 
many of these records include problem lists, such lists do 
not include back or left knee conditions nor does the Veteran 
assert that he has received treatment for left knee or back 
disabilities after service.  Rather, the Veteran's 
representative stated in writing in October 2007 that the 
Veteran had not received any treatment for his back prior to 
his 2006 VA examination.  In regard to the left knee, the 
Veteran's representative merely noted that the Veteran had 
been treated for a left knee contusion and pain in the knee 
and thigh region in service and that he again complained of 
knee pain during a VA examination.

In addition to the above-noted medical evidence which fails 
to document a present back or left knee disability, there are 
the February 2006 and July 2008 VA examination reports that 
specifically found that the Veteran did not have present back 
or left knee disabilities.  In this regard, the February 2006 
examiner diagnosed the Veteran as having normal lumbar spine 
and left knee without any residual of injury.  Similarly, the 
July 2008 VA orthopedic examiner diagnosed the Veteran as 
having normal left knee and normal lumbosacral spine except 
for suspicion of a small spina bifida occulta which he stated 
in an addendum was congenital in nature.  Both examiners 
remarked that they had reviewed the Veteran's claims file.  
With respect to the examination and radiological findings as 
noted on the February 2006 and July 2008 VA examination 
reports, the Board finds such findings adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Thus, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In sum, the appeal as to these two issues must be denied 
because the first essential criterion for a grant of service 
connection--competent evidence of the claimed disability--has 
not been met.  Thus, the Veteran's claims for service 
connection cannot prevail for the simple reason that the 
evidence does not show that he has the back and left knee 
disabilities that he claims.  38 C.F.R. § 3.303; Hickson, 
supra.  Because the competent evidence neither supports the 
claim, nor is in relative equipoise on the question of the 
existence of a current back or left knee disability - the 
pivotal question in this case, the benefit-of-the-doubt 
doctrine is not for application and the claims must be 
denied.  See 38 U.S.C.A. § 5107(b).

Left Foot Disability

The Veteran's service treatment records document an injury in 
June 1990 when someone landed on his foot during a basketball 
game.  X-rays revealed closed extraarticular chip fractures 
to the 1st metatarsal and talar head, on the left.  A walking 
cast was applied to the Veteran's left foot and he underwent 
physical therapy.  

Postservice medical records, beginning in December 2002, 
consistently show the Veteran's reports of left foot pain 
related to his inservice trauma/chip fractures.  He denied 
any other trauma to his left foot.  

As is evident from above, there is a gap in time between the 
Veteran's inservice left foot injury in June 1990 and 
postservice medical treatment for left foot complaints, first 
documented in December 2002.  Although the Veteran asserts 
that his postservice foot pain is related to his inservice 
injury, he does not state that he has had left foot pain 
since service nor is there any medical evidence that supports 
this notion.  Consequently, establishing service connection 
for a left foot disability based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not shown by the 
evidence of record. 

With respect to establishing service connection based on 
medical nexus opinion evidence per 38 C.F.R. § 3.303(d), 
there is both positive and negative medical evidence on this 
point.  Regarding the negative evidence, there is the 
February 2006 VA medical examiner who diagnosed the Veteran 
as having mild arthritis of the MT joint of the left big toe 
with minor digital hallux valgus and opined that there was no 
association between the Veteran's current complaints and the 
ones encountered in service.  However, as this examiner did 
not provide any rationale for his opinion, it is considered 
inadequate for rating purposes.  Neives-Rodriguez v. Peake, 
22 Vet. App. 295, 301 (2008).

The positive medical nexus evidence includes the September 
2008 VA examiner's addendum opinion that it is at least as 
likely as not that the Veteran's left foot disability is 
related to his military service.  He explained that his 
rationale was that the Veteran had a history of injury to his 
left foot in service and demonstrated objective left foot 
findings on clinical examination, namely tenderness.  Given 
that the examiner reviewed the Veteran's claims file and 
provided rationale for his opinion, the Board finds this 
opinion adequate for rating purposes.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  However, the examiner provided 
only a tentative diagnosis of "possible neuroma of the left 
foot, but no residual of bony injury", as well as made a 
vague reference to the Veteran's "left foot disability".  
Thus, while this examiner provided a supportive nexus opinion 
with rationale, he did not provide a definitive left foot 
diagnosis.  That notwithstanding, there is a September 2006 
VA outpatient podiatry consult report that contains an 
assessment of mild HAV (hallux valgus), left, history of old 
injury, symptomatic.  There are also a notation on an October 
2007 VA outpatient record that the Veteran had an abnormal 
foot x-ray secondary to old injury, and a November 2007 VA 
podiatry consultation record noting left foot x-ray findings 
of mild osteoarthritic changes in the first metatarsal 
phalangeal joint with hypertrophic osteophyte formation and 
calcified density at the lateral aspect of the joint thought 
to possibly be secondary to osteophyte formation or old 
injury (emphasis added).  

Accordingly, based on the Veteran's documented toe fractures 
in service and his denial of any other left foot injury, the 
opinion offered by the July 2008 VA examiner with rationale 
linking the Veteran's "left foot disability" to service, 
the VA outpatient record findings of mild hallux valgus, 
left, and mild osteoarthritic changes in the left first 
metatarsal phalangeal joint with hypertrophic osteophyte 
formation and calcified density linked to a possible old 
injury, and, by resolving any reasonable doubt in the 
Veteran's favor, the Board finds that service connection is 
warranted for mild hallux valgus, left, and left mild 
osteoarthritic changes in the first metatarsal phalangeal 
joint with hypertrophic osteophyte formation and calcified 
density.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for mild hallux valgus, 
left, and mild osteoarthritic changes in the left first 
metatarsal phalangeal joint with hypertrophic osteophyte 
formation and calcified density is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


